Citation Nr: 1532130	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  15-09 062	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for depression.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for colon cancer with abdominal wall and lymph node involvement and fecal incontinence, to include as due to exposure to ionizing radiation.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for secondary service connection for residuals of chemotherapy for colon cancer to include vision and tactile sensation impairment.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a stomach disorder to include diverticulocis and diverticuli.

5.  Entitlement to service connection for an acquired psychiatric disorder to include a major depressive disorder with sleep disturbance and loss of appetite.

6.  Entitlement to service connection for colon cancer to include residuals from chemotherapy to include fecal incontinence, right lower side pain, left groin pain, left side weakness, loss of taste, urinary incontinence, shortness of breath, vision impairment, and tactile sensation impairment, to include as due to exposure to ionizing radiation.

7.  Entitlement to service connection for a stomach disorder to include diverticulocis, diverticuli, and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 
In May 2015, the Veteran and his wife testified at a hearing before the undersigned at the RO and a transcript of that hearing has been associated with the claims file.  Following the May 2015 personal hearing, VA received additional evidence from the Veteran along with a waiver of agency of original jurisdiction (AOJ) review of this evidence.  Therefore, the Board finds that a remand of AOJ review of this evidence is not required.  See 38 C.F.R. § 20.1304(c) (2014).  

Given the Veteran's personal hearing testimony and the evidence found in the record, the Board has recharacterized his psychiatric disorder claim, the claims of service connection arising out of his exposure to ionizing radiation, and his stomach disorder claim as they appear on the first page of this decision so as to best reflect his intent when filing these claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of service connection for colon cancer and its residuals and a stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2011 rating decision denied service connection for depression, colon cancer, secondary service connection for residuals of chemotherapy for colon cancer to include vision and tactile sensation impairment, and a stomach disorder to include diverticulocis and diverticuli; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the April 2011 rating decisions is new, related to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's major depressive disorder with sleep disturbance and loss of appetite had its onset in service.


CONCLUSIONS OF LAW

1.  The April 2011 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claims of entitlement to service connection for depression, colon cancer, secondary service connection for residuals of chemotherapy for colon cancer to include vision and tactile sensation impairment, and a stomach disorder to include diverticulocis and diverticuli is new and material and therefore the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for establishing entitlement to service connection for a major depressive disorder with sleep disturbance and loss of appetite have been met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claims to ReOpen

The Veteran asserts entitlement to service connection for depression, colon cancer, secondary service connection for residuals of chemotherapy for colon cancer to include vision and tactile sensation impairment, and a stomach disorder to include diverticulocis and diverticuli.  He maintains that he is entitled to service connection because for all these disabilities because they were all caused by his military service, to include his exposure to ionizing radiation helping in the post-atomic bomb testing clean-up of several of the islands that are part of the Marshall Island chain of islands.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record shows that in an April 2011 rating decision the RO denied service connection for depression, colon cancer, secondary service connection for residuals of chemotherapy for colon cancer to include vision and tactile sensation impairment, and a stomach disorder to include diverticulocis and diverticuli.  The Veteran did not appeal the April 2011 rating decision.  Moreover, the record does not show that the Veteran, following the April 2011 rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the April 2011 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As to reopening the prior final decision, the April 2011 rating decision reflects that the RO denied the Veteran's claims because, among other things, there was no evidence that any of the claimed disabilities were caused by an in-service disease or injury to include ionizing radiation exposure.

Since the April 2011 rating decision, the Veteran provided VA with an historic text documenting the post-atomic bombing testing clean-up of the Marshall Island chain of islands; hearing testimony from himself and his wife that provided details of the claimant's in-service experiences as well as his in-service and post-service complaints, diagnoses, and treatment for the claimed disorders that were not of record at the time of the prior final disorder; and written statements from men the Veteran served with regarding their collective experiences in-service experiences.  The Board finds this historic text, testimony, and statements are new and material evidence.  See Shade.  Thus, the Board finds that service connection for depression, colon cancer, secondary service connection for residuals of chemotherapy for colon cancer to include vision and tactile sensation impairment, and a stomach disorder to include diverticulocis and diverticuli is reopened.

The Service Connection Claim

The Veteran claims, in substance, that he has had depression with sleep disturbance and loss of appetite since the time he spent on the Marshall Islands from February 1978 to August 1978 helping to clean-up the islands after its use several years earlier as an atomic bomb testing area.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

With the above criteria in mind, service records document the fact that the Veteran served on the Marshall Islands from February 1978 to August 1978.  Moreover, the post-service record documents his complaints and treatment for a psychiatric disorder diagnosed as major depressive disorder.  They also show that sleep disturbance and loss of appetite are symptoms of his psychiatric disorder.  Furthermore, the Board finds that the Veteran at the May 2015 personal hearing both competently and credibly testified that he developed observable symptoms of depression, including insomnia and loss of appetite, while on active duty and these same symptoms have continued to the current time; within the first six months after service he was seen by a healthcare professional for a nervous breakdown; and this healthcare professional prescribed him Librium (i.e., a drug used to treat anxiety and sleep disorders) to treat his adverse psychiatric symptomatology.  See Davidson.  Similarly, the Board finds that the Veteran's wife both competently and credibly testified that at the May 2015 personal hearing that she started seeing the appellant within six months after his separation from active duty and a short time later he started showing signs of depression and these symptoms have continued to the current day.  Id.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that service connection for a major depressive disorder with sleep disturbance and loss of appetite is warranted because the disability had its onset in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303. 

Given the Veteran's May 2015 personal hearing testimony in which he specifically notified the Board that a grant of service connection for any psychiatric disorder would completely satisfy his claim of service connection for a psychiatric disorder, the Board finds that it need not address whether service connection is warranted for the other psychiatric disorders seen in the record including posttraumatic stress disorder (PTSD).  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative"); but see AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

ORDER

New and material evidence having been received, the Veteran's claim of service connection for depression is reopened; to that extent only the appeal is granted.

New and material evidence having been received, the Veteran's claim of service connection for colon cancer is reopened; to that extent only the appeal is granted.

New and material evidence having been received, the Veteran's claim of secondary service connection for residuals of chemotherapy for colon cancer to include vision impairment and tactile sensation is reopened; to that extent only the appeal is granted.

New and material evidence having been received, the Veteran's claim of service connection for a stomach disorder to include diverticulocis and diverticul is reopened; to that extent only the appeal is granted.

Service connection for a major depressive disorder with sleep disturbance and loss of appetite is granted.


REMAND

As to the claim of service connection for colon cancer and its residuals due to exposure to ionizing radiation, the Board notes that the record verifies the Veteran's claims that he served in the Marshall Islands from February 1978 to August 1978 helping to clean-up the islands after its use several years earlier as an atomic bomb testing area.  Moreover, VA already obtained a dose estimate in December 2010 and a medical opinion based on this dose estimate in February 2011.  

However, the first dose estimate and opinion were based on the mistaken factual premise that the Veteran served on the Marshall Islands from March 19, 1978, to September 18, 1978, when his service personnel records show that he served on the islands from February 1978 to August 1978.  They also did not take into account the Veteran's May 2015 testimony regarding his badge not being worn on his shirt at all times but was kept on his belt or in his pocket at times; his badge getting wet from both swimming with it and wearing it in the rain; the problems with the badges noted by the Nuclear Regulatory Commission in a letter dated March 25, 1977; not wearing protective clothing while performing his duties and no proper decontamination procedures being in place on the islands (e.g., after leaving a hot area, they were decontaminated by being told to jump in the lagoon and scrub); and his working on several islands (i.e., Eniwetok Atoll, Ojua Island, Runit Island, etc . . .) during the time he was serving in the Marshall Islands.  The also did not take into account the historic text regarding the clean-up of the Marshall Islands that was added to the claims file following the May 2015 personal hearing.  Lastly, they did not take into account the post-December 2010 emails and statements from the Veteran and men he served with during the clean-up of the Marshall Islands regarding the conditions under which they served, the frequency with which they handed in their badges, and the number of men who have since died of cancer.  

Therefore, the Board finds that a remand is required to obtain a new dose estimate as well as a medical opinion that takes into account the above evidence that has been added to the record since December 2010.  See 38 C.F.R. § 3.311 (2014).

As to the claim of service connection for a stomach disorder, given the existing record the Board finds that a remand to obtain a medical opinion as to the relationship between it and his military service is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

While the appeal is in remand status, updated VA and private treatment records should be associated with the claims file to include his treatment records from Dr. Huang and all his medical records on file with the Social Security Administration (SSA) in connection with his claim for disability benefits.  See 38 U.S.C.A. § 5103A(b) (West 20104). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's medical records on file with SSA in connection with his claim for disability benefits.

2.  After obtaining authorizations from the Veteran, associate with the claims file al outstanding private treatment records to include from a Dr. Huang.  

3.  Associate with the claims file all of the Veteran's March 2015 to the present treatment records from the Las Vegas VA Medical Center.

4.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of his colon cancer and stomach disorder symptoms in and since service.  Provide him a reasonable time to submit this evidence.

5.  Following the guidelines in 38 C.F.R. § 3.311 obtain a new dose estimate for the Veteran which takes into account all of the post-December 2010 evidence that has been added to the claims file to include the following:  

a.  The fact that while the Veteran served on the Marshall Islands from February 1978 to August 1978; not March 19, 1978, to September 18, 1978, as reported by the first dose estimate;

b.  The Veteran's May 2015 testimony regarding his badge not being worn on his shirt at all times but was kept on his belt or in his pocket at times; 

c.  The Veteran's May 2015 testimony regarding his badge getting wet from both swimming with it and wearing it in the rain; 

d.  The Veteran's May 2015 testimony regarding the problems with the badges noted by the Nuclear Regulatory Commission in a letter dated March 25, 1977; 

e.  The Veteran's May 2015 testimony regarding not wearing protective clothing while performing his duties and no proper decontamination procedures being in place on the islands (e.g., after leaving a hot area, they were decontaminated by being told to jump in the lagoon and scrub); 

f.  The Veteran's May 2015 testimony regarding working on several islands (i.e., Eniwetok Atoll, Ojua Island, Runit Island, etc . . .) during the time he was serving in the Marshall Islands; 

g.  The historic text regarding the clean-up of the Marshall Islands that was added to the claims file following the May 2015 personal hearing; and 

h.  The post-December 2010 emails and statements from the Veteran and men he served with during the clean-up of the Marshall Islands regarding the conditions under which they served, the frequency with which they handed in their badges, and the number of men who have since died of cancer.  

6.  After obtaining the new dose estimate, obtain a new medical opinion as to the relationship between the Veteran's ionization radiation exposure as found in this dose estimate and his subsequent colon cancer and its residuals following the guidelines found in 38 C.F.R. § 3.311. 

7.  Schedule the Veteran for an appropriate VA examination to ascertain the origins of his stomach disorder to include diverticulocis, diverticuli, and GERD.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) What are the diagnoses of the Veteran's stomach disorders?  

In this regard, diverticulocis and diverticuli must be specifically ruled out.

(b) As to each stomach disorder, the examiner should opine as to whether it is at least as likely as not that it is related to or had its onset during service?  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent reports of a stomach disorder symptoms in and since service.  

In offering each of these opinions, the examiner should not rely solely on negative evidence.

If the examiner cannot answer any of the above questions, the examiner should explain why he cannot answer.

The rationale for all opinions expressed should be set forth in a legible report.

8.  Then readjudicate the claims of service connection for colon cancer and its residuals due to exposure to ionizing radiation and for a stomach disorder.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims files since the statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


